Citation Nr: 0932367	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-06 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased evaluation for a degenerative 
joint disease of the lumbar spine, currently rated as 40 
percent disabling.  

2.  Entitlement to an increased evaluation for radiculopathy 
of the right lower extremity, currently rated as 30 percent 
disabling.  

3.  Entitlement to an increased evaluation for radiculopathy 
of the left lower extremity, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran retired from active duty in January 1972 with 
more than 20 years of active service.  

This appeal arises from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied an increased rating for 
slight narrowing of the L-5, S-1 interspace of the lumbar 
spine rated as 20 percent disabling.  

In November 2008, the Board of Veterans' Appeals (Board) 
remanded the Veteran's claim for a rating in excess of 20 
percent for a low back disorder.  The Veteran was afforded a 
VA examination and additional treatment records were 
submitted by the Veteran.  The development ordered by the 
Board has been completed.  Stegall v. West, 11  Vet. App. 268 
(1998).  

VA Appeals Management Center (AMC) in a June 2009 rating 
decision granted an increased rating to 40 percent, for 
severe degenerative joint disease of the lumbar spine.  
Service connection was also granted for radiculopathy of the 
left and right lower extremities, and a separate 30 percent 
rating assigned for each extremity.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran's service-connected degenerative joint 
disease of the lumbar spine does not produce unfavorable 
ankylosis of the entire thoracolumbar spine.  

2.  The Veteran's radiculopathy of the right lower extremity 
produces daily constant pain, with diminished sensation but 
without marked muscular atrophy.  

3.  The Veteran's radiculopathy of the left lower extremity 
produces daily constant pain, with diminished sensation, but 
without marked muscular atrophy.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2008).  

2.  The criteria for a 40 percent rating for radiculopathy of 
the right lower extremity have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8620 
(2008).  

3.  The criteria for a 40 percent rating for radiculopathy of 
the left lower extremity have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8620 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The Veteran filed his claim for an increased rating in 
February 2007.  The RO sent the Veteran a letter in March 
2007 which explained what was needed from him, how VA could 
help him, what the evidence must show to support an increase, 
and how VA determines disability ratings and effective dates.  
In November 2008, the AMC sent the Veteran a letter which 
complied with the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") holding in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

The Veteran's records of treatment from VA have been 
obtained.  In December 2008 the Veteran informed VA he had no 
other evidence to submit.  He has been afforded VA 
examinations to determine the nature and severity of his 
service-connected low back disorder.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Increased Ratings

The Schedule for Rating Disabilities provides diagnostic 
codes for rating service connected impairment.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Service connection for slight narrowing of the L-5, S-1 
interspace was originally granted in a May 1972 rating 
decision and a 10 percent rating was assigned.  In an August 
1975 rating decision an increased rating to 20 percent was 
assigned for chronic low back pain secondary to lumbosacral 
strain.  The Veteran filed his claim for an increased rating 
in February 2007.  

The Board in November 2008 remanded the claim for a VA 
examination to determine the etiology of the Veteran's lower 
extremity pain.  Based on the diagnosis of radiculopathy in a 
February 2009 VA examination, service connection for 
radiculopathy of both lower extremities was granted in the 
June 2009 rating decision.  The AMC rated the Veteran's 
degenerative joint disease of the low back as 40 percent 
disabling.  Separate ratings were assigned for his 
radiculopathy of the right extremity as 30 percent disabling, 
and his radiculopathy of the left extremity as 30 percent 
disabling.  

The Schedule for Rating Disabilities includes a General 
Rating Formula for Diseases and Injuries of the Spine and a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  See 38 C.F.R. § 4.71a, The Spine.  
Disability related to spinal disorders which include 
neurological symptoms may be rated two ways.  One method is 
to rate the disorders based on a combination of the General 
Rating Formula for Diseases and Injuries of the Spine and 
separate rating/s for the associated objective neurologic 
abnormalities, as was done by the AMC.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1)(2008).  The second method, is a single 
rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  

The highest rating provided under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2008).  The present ratings assigned for degenerative 
joint disease of the lumbar spine, and radiculopathy of the 
left and right lower extremities when combined (See 38 C.F.R. 
§ 4.23) are rated as 70 percent disabling.  A higher rating, 
than those currently assigned is only provided by rating the 
service-connected lumbar spine disorders, degenerative joint 
disease and radiculopathy, separately.  

First, the Board considered whether the Veteran's 
degenerative joint disease should be assigned a higher rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

A higher rating of 50 is assigned when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis is a condition, in which the entire thoracolumbar 
spine is fixed in flexion or extension.  Fixation of a spinal 
segment in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 and Note (5)(2008) .  

The Board has carefully reviewed the claims folder and found 
no evidence that the thoracolumbar spine is fixed, either in 
favorable or unfavorable position.  An April 2007 VA 
examination revealed the Veteran had from 0 to 70 degrees 
flexion of the lumbar spine.  He was unable to extend, but 
there is no evidence that his spine was fixed in extension or 
that any spinal segment was fixed in position.  A February 
2009 VA examination report revealed the Veteran had from 0 to 
10 degrees flexion and 0 to 5 degrees extension, and left and 
right lateral rotation.  No postural deformity was noted.  A 
review of the VA Outpatient Treatment records found no 
evidence of ankylosis of the thoracolumbar spine.  

In the absence of any evidence of unfavorable ankylosis, the 
preponderance of the evidence is against the claim for a 
rating in excess of 40 percent for the degenerative joint 
disease of the low back.  38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2008).  

Second, the Board compared the Veteran's neurological 
symptoms of the lower extremities with the criteria for 
rating impairment of the peripheral nerves.  

Radiculopathy may be rated based on involvement of the 
peripheral nerves.  Neuritis, peripheral, characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes referred to in this section, will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2008).  

To determine which nerve is involved in radiculopathy of the 
lower extremities the Board looked to Bierman v. Brown, 
6 Vet. App. 125 (1994).  In that decision the Court noted 
radiculitis is an inflammation of the root of a spinal nerve, 
especially of that portion of the root which lies between the 
spinal cord and the intervertebral canal and that with 
compression of the nerve of the lumbar spine, sciatica may 
result.  The nerve involved in lumbar radiculopathy is the 
sciatic nerve.  

Neuritis of the sciatic nerve is rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8621, rather than Diagnostic Code 
8626 for rating disability of the anterior crural or femoral 
nerve, as was assigned by the AMC.  

Incomplete paralysis of the sciatic nerve, which is severe, 
with marked muscular atrophy is rated as 60 percent 
disabling.  Moderately severe incomplete paralysis is rated 
as 40 percent disabling.  Moderate incomplete paralysis is 
rated as 20 percent disabling.  38 C.F.R. § 4.124a, 
Diagnostic Code 8620 (2008).  

VA examination in February 2009 found motor and sensory 
examination of the lower extremities was normal.  The Veteran 
complained of weakness and numbness of his legs.  There was 
no history of urinary or fecal incontinence.  He did have 
numbness, paresthesias, and weakness of his legs and feet.  
He reported falling.  The Veteran had constant low back pain, 
which radiated into his lower extremities.  He described 
daily burning, severe, shooting pain.  He used a cane to walk 
and was only able to walk a few yards.  Examination of the 
lower extremities revealed pinprick, light touch and position 
sense were 1 out of 2 on the left and right.  Knee and ankle 
jerks were 1+ on the left and right, indicating they were not 
absent but hypoactive.  There was no muscular atrophy.  

The evidence demonstrates diminishment but not loss of 
reflexes.  There was no evidence of muscle atrophy.  
Examination reveals sensory disturbances to pinprick, light 
touch and position sense.  The Veteran has also indicated his 
pain is daily, constant and severe.  

The Veteran's statements as to his pain are consistent with 
findings recorded in his VA outpatient treatment records.  
The Veteran's frequent complaints of hip pain have been 
attributed to his radiculopathy.  He has sought treatment for 
his back pain and received injections for their relief in 
addition to pain medications.  

The Board has concluded his constant, daily pain, is 
consistent with moderately severe incomplete paralysis of the 
sciatic nerve.  That is the maximum schedular rating provided 
for neuritis of the sciatic nerve.  In the absence of 
incomplete paralysis characterized by, marked muscular 
atrophy a higher rating than 40 percent is not provided.  The 
regulations specifically limit rating sciatica to that for 
moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Consequently, a 40 percent rating for radiculopathy of the 
right lower extremity and a 40 percent rating for 
radiculopathy of the left lower extremity is supported by the 
evidence of record.  


ORDER

A rating in excess of 40 percent for degenerative joint 
disease of the lumbar spine is denied.  

An increased rating to 40 percent for radiculopathy of the 
right lower extremity is granted, subject to regulations 
governing the award of monetary benefits.  

An increased rating to 40 percent for radiculopathy of the 
left lower extremity is granted, subject to regulations 
governing the award of monetary benefits.  




____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


